                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                          ORDER
         v.
                                                                       18-cv-1065-jdp
 KRISTEN RINDFLEISCH,

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that defendant Dr. Kristen

Rindfleisch committed medical malpractice in examining her in conjunction with a workplace

injury that she suffered. In a June 25, 2019 order, I concluded that Nawrocki’s complaint

contained only state-law claims, so for this court to exercise diversity jurisdiction, she would

need to clarify her citizenship at the time she filed her complaint. Dkt. 7.

       Nawrocki has responded to my order and attaches various documents to that response.

Dkt. 8. Most of Nawrocki’s response is spent reiterating her claims against Rindfleisch, and the

documents she attaches do not help in establishing her citizenship. The small portion of

Nawrocki’s response addressing the factors determining state citizenship doesn’t resolve the

question either. For instance, Nawrocki says that she is homeless and that she does not have

any property, bank accounts, or memberships in organizations that might help to identify her

citizenship. Id. at 3–4.

       Nawrocki says that she has given the court all the information she has. But that is not

entirely correct, because she has not told the court more directly what state she was a citizen

of in December 2018, when she filed her complaint. Nawrocki alleges that she was a Wisconsin

citizen when she was injured, and that at the time of filing the complaint she lived in Texas.
Since filing the case she moved at least once, to California. And she has recently submitted

documents in this case by bringing them directly to the courthouse, which suggests that she

again lives in Wisconsin. As I stated in my previous order, mere residence in a state does not

necessarily mean that the person is a citizen of that state; citizenship is determined by a

person’s domicile—their “long-term plan for a state of habitation.” Myrick v. WellPoint, Inc.,

764 F.3d 662, 664 (7th Cir. 2014).

       So I will direct Nawrocki to respond again, this time limiting her response only to the

issue of her citizenship—she does not need to explain her claims against Rindfleisch in any

more detail at this point. She should say what state she considered herself to be a citizen of in

December 2018. She should also explain her answer: that is, she should explain, in her own

words, why she thinks that she was a citizen of Wisconsin, Texas, or any other state at that

time. If she fails to respond to this order, I will dismiss the case for her failure to establish that

this court has jurisdiction to consider it.



                                              ORDER

       IT IS ORDERED that plaintiff Mary Ann Nawrocki may have until July 31, 2019, to

respond to this order regarding her citizenship at the time she filed her complaint.

       Entered July 17, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  2
